            Case 2:12-cv-01282-JLR Document 621 Filed 06/04/20 Page 1 of 3




 1                                                                The Honorable James L. Robart

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     UNITED STATES OF AMERICA,                         )
10                                                     )    No. 2:12-cv-01282-JLR
                               Plaintiff,              )
11                                                     )    NOTICE TO WITHDRAW CITY
            v.                                         )    OF SEATTLE’S PENDING
12                                                     )    MOTION AND SUPPORTING
     CITY OF SEATTLE,                                  )    DOCUMENTS (DKTS. 611-614)
13                                                     )
                               Defendant.              )
14                                                     )
15

16          On May 7, 2020, the City of Seattle (“City”) and the United States of America (“Parties”)

17   jointly filed a Stipulated, Joint Motion to Terminate Paragraphs 69-168 of the Consent Decree

18   (Dkt. 611). The City also filed a supporting Memorandum in support of the Motion (Dkt. 612)
19   and supporting Declarations of Ben Noble and Kerala Cowart (Dkts. 613-14). Since that time
20
     unprecedented levels of protests have occurred in the City that engaged the Seattle Police
21
     Department (“SPD”) in significant crowd management actions. These actions are governed by
22
     policies implemented under the Consent Decree, including crowd management and use of force.
23

24   Further, these actions will be subject to review through many of the processes put in place by the

25   Consent Decree, including the Force Investigation Team, Force Review Board, and Office of

26   Police Accountability. The Parties make no assumptions regarding the propriety of SPD’s actions
27
     during these protests, or what the appropriate outcomes of these processes will be, but, at this
     NOTICE TO WITHDRAW CITY OF SEATTLE’S PENDING MOTION AND
     SUPPORTING DOCUMENTS (DKTS. 611-614)
     (2:12-cv-01282-JLR) — 1
               Case 2:12-cv-01282-JLR Document 621 Filed 06/04/20 Page 2 of 3



     time, believe additional time is necessary to ensure that termination of Paragraph 69-168 remains
 1

 2   appropriate. Accordingly, under L.C.R. 7(l), the City files this Notice to advise the Court that it is

 3   withdrawing from the Joint Motion to Terminate Paragraphs 69-168 of the Consent Decree (Dkt.

 4   111) and withdrawing the supporting Memorandum and Declarations (Dkts. 612 through 614). The
 5   Parties intend to jointly apprise the Court of the status of this litigation at an appropriate time in the
 6
     future.
 7
               DATED this 4th day of June, 2020
 8
                                              Respectfully Submitted,
 9
                                              For the CITY OF SEATTLE
10

11                                            PETER S. HOLMES
                                              Seattle City Attorney
12
                                              s/ Paul A. Olsen
13                                            Paul A. Olsen, WSBA#29873
                                              Assistant City Attorney
14
                                              701 5th Ave., Ste. 2050
15                                            Seattle, WA 98104
                                              (206) 684-8200
16                                            Email: Paul.Olsen@seattle.gov

17

18
19

20

21

22

23

24

25

26

27
     NOTICE TO WITHDRAW CITY OF SEATTLE’S PENDING MOTION AND
     SUPPORTING DOCUMENTS (DKTS. 611-614)
     (2:12-cv-01282-JLR) — 2
            Case 2:12-cv-01282-JLR Document 621 Filed 06/04/20 Page 3 of 3



                                     CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on June 4, 2020, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system, which will send notification of such filing to the following:

 4
             Brian T. Moran                    bmoran@usdoj.gov
 5           Christina Fogg                    Christina.Fogg@usdoj.gov
 6           Matt Waldrop                      james.waldrop@usdoj.gov

 7           Kerry Jane Keefe                  kerry.keefe@usdoj.gov
             Jeff Murray                       jeff.murray@usdoj.gov
 8
             Ronald R. Ward                    Ron@wardsmithlaw.com
 9
             Timothy D. Mygatt                 timothy.mygatt@usdoj.gov
10           Hillary H. McClure                hillarym@vjmlaw.com
11           David A. Perez                    dperez@perkinscoie.com
             Anna Thompson                     annathompson@perkinscoie.com
12
             Kristina M. Detwiler              kdetwiler@unionattorneysnw.com
13
             Merrick Bobb                      mbobb@pacbell.net
14           Bruce E.H. Johnson                brucejohnson@dwt.com
15           Eric M. Stahl                     ericstahl@dwt.com
16           John Wolfe                        wolfe@orrick.com

17          DATED this 4th day of June, 2020, at Seattle, King County, Washington.
18                                                         s/ Paul A. Olsen
19

20

21

22

23

24

25

26

27
     NOTICE TO WITHDRAW CITY OF SEATTLE’S PENDING MOTION AND
     SUPPORTING DOCUMENTS (DKTS. 611-614)
     (2:12-cv-01282-JLR) — 3
